Case 20-30037-KKS Doc10 Filed 01/16/20 Page1of4

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

In re:
Case No. 20-30037
FLORIDA FIRST CITY BANK, INC.,
Chapter 11
Debtor in Possession.

 

AFFIDAVIT IN SUPPORT OF APPLICATION FOR AUTHORITY
TO EMPLOY STICHTER, RIEDEL, BLAIN & POSTLER, P.A.
AS COUNSEL FOR DEBTOR UNDER GENERAL RETAINER

 

STATE OF FLORIDA
COUNTY OF ESCAMBIA

BEFORE ME, the undersigned authority, personally appeared Jodi
Daniel Dubose, an attorney with the firm of Stichter, Riedel, Blain & Postler,
P.A., who, being duly sworn, submits the following statement in compliance
with 11 U.S.C, §§327, 328 and 329 and Bankruptcy Rules 2014 and 2016:

1. | My name is Jodi Daniel Dubose. I am an attorney employed by
the law firm of Stichter, Riedel, Blain & Postler, P.A. (“Stichter Riedel”),
whose offices are located at 41 N. Jefferson St., Suite 111, Pensacola, Florida
32502. I am duly authorized to practice law in the State of Florida and am

admitted to the bar of the United States District Court for the Northern District

 
Case 20-30037-KKS Doc10 Filed 01/16/20 Page 2 of 4

of Florida. Unless otherwise stated, this Affidavit is based upon facts of which
I have personal knowledge.

2. This Affidavit is submitted in order to comply with 11 U.S.C.
§§327, 328 and 329, and Bankruptcy Rules 2014 and 2016.

3. Stichter Riedel was contacted to serve as co-counsel with the law
firm of Wilson, Harrell, Farrington, Ford, Wilson, Spain & Parsons, P.A.
(“Wilson Harrell”) in filing a Chapter 11 bankruptcy case for Florida First City
Banks, Inc. (the “Debtor”).

4, — Stichter Riedel performed minimal legal services for the Debtor
immediately prior to the petition date. The total value of such prepetition
services was $600.00 in attorneys’ fees, which amount was paid from the pre-
petition retainer held by Wilson Harrell for that purpose (the “Retainer’”).
Stichter Riedel understands that the remaining balance of the Retainer will be
held by Wilson Harrell in its trust account, to be applied to post-petition
services rendered to the Debtor by Wilson Harrell and/or Stichter Riedel upon
proper application to and approval from this Court.

5. The Debtor is filing contemporaneously herewith an application

to retain Wilson Harrell and Stichter Riedel as its co-counsel.

 
Case 20-30037-KKS Doc10 Filed 01/16/20 Page 3of4

6. In preparing this affidavit, | reviewed a list of creditors of the
Debtor. To the best of my knowledge, formed after reasonable inquiry, no
attorney employed by Stichter Riedel holds any interest adverse to the Debtor,
the estate, or any other parties in interest.

7. Noattorney employed by Stichter Riedel holds a direct or indirect
equity interest in the Debtor, and no such attorney has any right to acquire such
an interest. No attorney employed by Stichter Riedel is, or has ever been, a
general or limited partner of a partnership in which the Debtor is also a general
or limited partner.

8. To the best of my knowledge, no attorney in Stichter Riedel
presently represents any creditor, general partner, lessor, lessee, party to an
executory contract with the Debtor, or person otherwise adverse to the Debtor
or its estate, on any matter related to the Debtor or its estate. Stichter Riedel
does not believe that any actual conflict of interest exists with respect to its
representation of the Debtor.

9. Based on the foregoing, Stichter Riedel is disinterested as

defined in 11 USC §101(14).

 
Case 20-30037-KKS Doc10 Filed 01/16/20 Page 4of4

10. There is no agreement of any nature as to the sharing of any
compensation to be paid to Stichter Riedel. The compensation of attorneys at
Stichter Riedel is fixed from time to time by tts board of directors,

[1. Nothing herein is intended to waive, and does not waive, any
attorney-client privilege with respect to confidential communications between
the Debtor and Stichter Riedel.

FURTHER AFFIANT SAYETH NAUGHT.

Cpt OW Woo,
(eeiPonit Dubose

SWORN TO AND SUBSCRIBED BEFORE ME this 15th day of
January, 2020, by Jodi Daniel Dubose, who is personally known to me and
who did not take an oath.

 

  
 

 
         

Notary Publie State of Florida

My Commission Expires:

LEIGH HATHAWAY

State of Florida - Notary Public ’
‘ Commission # GG 59623 °
@ My Commission Expires Jan, 13, 2021 §

      

 
